DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 12/16/2020, in which claims 1-12, 36 and 37 are presented for further examination.
Claims 1, 5-8, 11, 12, 36 and 37 have been amended.
Claims 13-28 and 35 have been previously cancelled.
Claims 29-34 have been previously withdrawn.

Response to Amendments
Applicant’s amendments to claims 1 and 7 have been accepted.  Support was found in at least [0074]-[0076], [0158] and [0159] of the specification and Figs. 3B, 19 and 20.
Applicant’s amendment to claim 5 has been accepted.  Support was found in at least [0113] of the specification.
Applicant’s amendment to claim 6 has been accepted.  Support was found in at least [0149] of the specification.
Applicant’s amendment to claim 11 has been accepted.  Support was found in at least [0076] of the specification.
Applicant’s amendment to claim 12 has been accepted.  Support was found in at least [0024] of the specification.
Applicant’s amendment to claim 36 has been accepted.  Support was found in at least [0024] of the specification.


Response to Arguments
Applicant’s arguments with respect to claims 1-12, 36 and 37, filed on 12/16/2020, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejections of claims 1-12, 36 and 37 under 35 U.S.C. 103, see the middle of page 10 to page 14 of applicant’s remarks, filed on 12/26/2020, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claims that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Objections
Newly amended claim 1 is objected to because of the following informalities:  in lines 10-11, “second local file system (LFS) hosted” should be corrected to “second LFS hosted” (i.e., “LFS” already defined in the claim).  Appropriate correction is required.
Newly amended claim 7 is objected to because of the following informalities:  in line 23, “second local file system (LFS) hosted” should be corrected to “second LFS hosted” (i.e., “LFS” already defined in the claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijayaratne et al., US 2014/0040197 A1 (hereinafter “Wijayaratne”) in view of Sembugamoorthy et al., US 2009/0119750 A1 (hereinafter “Sembugamoorthy”) in further view of Cepuran et al., US 2010/0235395 A1 (hereinafter “Cepuran”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 7
Wijayaratne discloses in a remote file storage system, a method for synchronizing global user definitions defining file system permissions associated with at least one user of said remote file storage system with local user definitions defining file system permissions associated with at least one user (Wijayaratne, [0045]-[0048], see synchronizing a remote file system and a local file system) said method comprising:
each of said user accounts having access to at least one of a remote file system (RFS) hosted by said remote file storage system, a first local file system (LFS) hosted by a first local file storage system (Wijayaratne, [0046] see remote file system [i.e., global user directory] initially created and synchronized with a local file system), and 



responsive to said global user definition being altered generating a user event indicative of said altered global user definition (Wijayaratne, [0058]-[0064], see generating remote and local changes known as events and sending these events to the corresponding local or remote file system for synchronization; Wijayaratne, [0047] and [0048]; and Wijayaratne, Fig. 2B);
establishing a first network connection with said first local file storage system located geographically remotely from said remote file storage system (Wijayaratne, [0066], see establishing an internet connection with the local cloud server for synchronization; and 

providing said user event to said first local file storage system (Wijayaratne, [0058]-[0064], see generating remote and local changes known as events and sending these events to the corresponding local or remote file system for synchronization) and 


On the other hand, Sembugamoorthy discloses of a plurality of local file storage systems (Sembugamoorthy, [0025] and [0026], see the access control list comprises a list of permissions for different users attached to a device, where the users are interpreted as the “data objects” and where the device is being interpreted as the “local file storage system”; and Sembugamoorthy, [0028], see a large number of different devices on a service provider network 
a second local file system (LFS) hosted by a second local file storage system (Sembugamoorthy, [0025] and [0026], see the access control list comprises a list of permissions for different users attached to a device, where the users are interpreted as the “data objects” and where the device is being interpreted as the “local file storage system”; and Sembugamoorthy, [0028], see a large number of different devices on a service provider network and a central repository of access control lists for each device, where each device is being interpreted a “local file storage system”);
a second subset of a plurality of data objects of said second LFS but not other data objects of said second LFS, said first subset and said second subset including a plurality of data objects (Sembugamoorthy, [0025] and [0026], see the access control list comprises a list of permissions for different users attached to a device, where the users are interpreted as the “data objects” and where the device is being interpreted as the “local file storage system”; and Sembugamoorthy, [0028], see a large number of different devices on a service provider network and a central repository of access control lists for each device, where each device is being interpreted a “local file storage system”; Note: Access control lists need not list all users only those that have access, and, thus, the users on the access control lists are not all the same);
establishing a second network connection with said second local file storage system located geographically remotely from said remote file storage system and said first local file storage system (Sembugamoorthy, [0034], see providing the access control list over service provider network, which means a network connection needs to be established; and 
includes replacing said second permission definition with a fourth permission definition that allows access to a fourth subset of said plurality of data objects of said second LFS, said fourth subset being different from said second subset and including a plurality of data objects (Sembugamoorthy, [0025] and [0026], see the access control list comprises a list of permissions for different users attached to a device, where the users are interpreted as the “data objects” and where the device is being interpreted as the “local file storage system”; and Sembugamoorthy, [0029], see replacing the access control list for a device and/or modifying and reapplying an access control list for a device, where the device is being interpreted as the “local file storage system”; Note: Access control lists need not list all users only those that have access, and, thus, the users on the access control lists are not all the same).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sembugamoorthy’s teachings to Wijayaratne’s method.  A skilled artisan would have been motivated to do so in order to reduce errors and save time, see Sembugamoorthy, [0002].  In addition, both/all of the references (Wijayaratne and Sembugamoorthy) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing distributed file systems.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Cepuran discloses maintaining a global user directory (Cepuran, [0092]-[0099], see the permission profiles, the at least one global configuration profile and the at least one security profile and authorization criteria defined for users/roles) associated with said remote file storage system (Cepuran, [0002], see e-learning system through a web interface including a plurality of global user definitions associated with a plurality of user accounts (Cepuran, [0092]-[0099], see the permission profiles, the at least one global configuration profile and the at least one security profile and authorization criteria defined for users/roles),
establishing a network connection with an administrative user of said remote filing system having sufficient credentials to alter said global user definitions (Cepuran, [0002], see e-learning system through a web interface [i.e., need a network connection to access]; Cepuran, [0084] and [0087], see communicating to the system using a network; Cepuran, [0085], see login required [i.e., authenticated with the right credentials; Cepuran, [0095]-[0098], see defining permissions via roles and assigning users roles [i.e., altering global user definitions]; Cepuran, [0096], see security settings allowing a particular user to override the permission profile; and Cepuran, [0097], see certain users permitted to define global configuration profiles for the system, define roles and assign roles to particular users in the system);
receiving from said administrative user a request to alter a global user definition associated with a particular user account, said global user definition including a first permission definition allowing access by a particular user associated with said particular user account to a first subset of a plurality of data objects of said LFS but not other data objects of said LFS, said first subset including a plurality of data objects (Cepuran, [0095]-[0098], see defining permissions via roles and assigning users roles [i.e., altering global user definitions]; Cepuran, [0096], see security settings allowing a particular user to override the permission profile; and Cepuran, [0097], see certain users permitted to define global configuration profiles for the system, define roles and assign roles to particular users in the system);
altering said global user definition associated with said particular user account responsive to receiving said request (Cepuran, [0095]-[0098], see defining permissions via roles and assigning users roles [i.e., altering global user definitions]; Cepuran, [0096], see security settings allowing a particular user to override the permission profile; and Cepuran, [0097], see certain users permitted to define global configuration profiles for the system, define roles and assign roles to particular users in the system); and
wherein said step of altering said global user definition associated with said particular user account includes replacing said first permission definition with a third permission definition that allows access to a third subset of said plurality of data objects of said first LFS, said third subset being different from said second subset and including a plurality of data objects (Cepuran, [0095]-[0098], see defining permissions via roles and assigning users roles [i.e., altering global user definitions]; Cepuran, [0096], see security settings allowing a particular user to override the permission profile; and Cepuran, [0097], see certain users permitted to define global configuration profiles for the system, define roles and assign roles to particular users in the system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cepuran’s teachings to the combination of Wijayaratne and Sembugamoorthy.  A skilled artisan would have been motivated to do so in order to eliminate or greatly reduce travel and relocation requirements of users, see Cepuran, [0005].  In addition, both/all of the references (Wijayaratne, Sembugamoorthy and Cepuran) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing distributed file systems.  This close relation between/among the references highly suggests an expectation of success.

With respect to claim 7, the combination of Wijayaratne, Sembugamoorthy and Cepuran discloses a remote file storage system configured to synchronize global user definitions defining file system permissions associated with at least one user of said remote file storage system with local user definitions defining file system permissions associated with at least one user of at least one local file storage system (Cepuran, [0092]-[0099], see the permission profiles, the at least one global configuration profile and the at least one security profile and authorization criteria defined for users/roles; Cepuran, [0002], see e-learning system through a web interface [i.e., remote file storage system]; and Cepuran, [0091], see storage of digital items), said remote file storage system comprising:
a hardware processor configured to execute code (Wijayaratne, [0067], see processing units), said code including a set of predefined instructions for causing said hardware processor to perform an associated set of operations (Wijayaratne, [0049], see code);
a wide area network (WAN) adapter configured to establish a network connection (Wijayaratne, [0067], see wide-area network adapter); and
memory for storing data and said code (Wijayaratne, [0067], see non-volatile memory).

Claims 2 and 8
With respect to claims 2 and 8, the combination of Wijayaratne, Sembugamoorthy and Cepuran discloses further comprising:
establishing a connection with a subscriber directory service maintained by a subscriber associated with said plurality of user accounts (Wijayaratne, [0053]); and
importing at least some of said global user definitions from said subscriber directory service (Wijayaratne, [0053] and [0054]).

Claims 3 and 9
With respect to claims 3 and 9, the combination of Wijayaratne, Sembugamoorthy and Cepuran discloses wherein said step of importing at least some of said global user definitions from said subscriber directory service includes mapping user definitions of said subscriber directory service to associated global user definitions in said global user directory (Wijayaratne, [0071] and [0072]).

Claims 4 and 10
With respect to claims 4 and 10, the combination of Wijayaratne, Sembugamoorthy and Cepuran disclose wherein said step of generating said user event occurs if:
a new global user definition indicative of a new user account is created in said global user directory (Wijayaratne, [0021]; and Wijayaratne, [0054]);
an existing global user definition is deactivated; or
a password associated with one of said global user definitions is changed.

Claims 5 and 11
With respect to claims 5 and 11, the combination of Wijayaratne, Sembugamoorthy and Cepuran discloses wherein said step of generating said user event occurs only if said particular user account has access to at least one of said plurality of data objects of said first LFS or at least one of said plurality of data objects of said second LFS (Wijayaratne, [0010] and [0011]; Sembugamoorthy, [0025] and [0026], see the access control list comprises a list of permissions for different users attached to a device, where the users are interpreted as the “data objects” and where the device is being interpreted as the “local file storage system”; and Sembugamoorthy, [0029], see replacing the access control list for a device and/or modifying and reapplying an access control list for a device, where the device is being interpreted as the “local file storage system”; Note: Access control lists need not list all users only those that have access, and, thus, the users on the access control lists are not all the same).

Claims 6 and 12
With respect to claims 6 and 12, the combination of Wijayaratne, Sembugamoorthy and Cepuran discloses wherein said step of providing said user event to said first local file storage system and said second local file storage system comprises:
establishing a connection with a real time event delivery (RED) service, said RED service being configured to also establish a separate connection with said first local file storage system and said second local file storage system (Wijayaratne, [0047] and [0048]; Sembugamoorthy, [0034], see providing the access control list over service provider network, which means a network connection needs to be established; and Sembugamoorthy, Fig. 3, see step 340 “Providing the device with the obtained access control list”, where a connection needs to be established to provide the access control list); and
sending a message indicative of said user event to said RED service (Wijayaratne, [0047] and [0048]).

Claims 36 and 37
With respect to claims 36 and 37, the combination of Wijayaratne, Sembugamoorthy and Cepuran discloses wherein:
said step of establishing said connection with said RED service includes establishing a persistent connection with said RED service (Wijayaratne, [0047] and [0048]; and Wijayaratne, [0066], see always on connection);
said RED service is configured to establish a first separate persistent connection with said first local file storage system (Wijayaratne, [0047] and [0048]; and Wijayaratne, [0066], see always on connection; Sembugamoorthy, [0034], see providing the access control list over service provider network, which means a network connection needs to be established; and Sembugamoorthy, Fig. 3, see step 340 “Providing the device with the obtained access control list”, where a connection needs to be established to provide the access control list); and
said RED service is configured to establish a second separate persistent connection with said second local file storage system (Wijayaratne, [0047] and [0048]; and Wijayaratne, [0066], see always on connection; Sembugamoorthy, [0034], see providing the access control list over service provider network, which means a network connection needs to be established; and Sembugamoorthy, Fig. 3, see step 340 “Providing the device with the obtained access control list”, where a connection needs to be established to provide the access control list); and
said message indicative of said user event is sent responsive to said user event being generated (Wijayaratne, [0058]-[0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Chandasekaran for sequence event processing using append-only tables;
– Ducott, III et al. for cross-ACL multi-mater replication;
– Roth et al. for account management services for load balancers; and
– Underwood for codes table framework design in an e-commerce architecture.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
Date: January 26, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152